Citation Nr: 1032787	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  10-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran's 30 percent disability evaluation for PTSD 
was continued therein.

In a November 2009 rating decision, the RO increased the 
Veteran's PTSD disability evaluation to 50 percent.  Because this 
increase does not represent the maximum rating available, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of the hearing has been associated with the claims 
file.

Additional evidence was received later in July 2010.  The Veteran 
and his representative waived the right to have the RO initially 
review this evidence in a July 2010 statement accompanying the 
submission of the evidence.  Accordingly, the Board has 
jurisdiction to consider it in the first instance.  See 38 C.F.R. 
§ 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent disabling 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 
4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in June 2009 of the evidence required to 
establish entitlement to an increased rating, the evidence not of 
record necessary to substantiate his claim for a increased 
rating, his and VA's respective duties for obtaining evidence, 
and how VA determines disability ratings and effective dates.  As 
this letter fully addressed all notice elements, the Board finds 
that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination 
and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).

In August 2009, the Veteran was afforded a VA PTSD examination.  
The Veteran and his representative find this examination 
deficient for two reasons.  First, the Veteran's representative 
asserts in the September 2009 notice of disagreement that 
"things" were not discussed in the report concerning this 
examination.  He did not, however, identify any specific 
omission.  The examination report contained an indication that 
the claims file was reviewed, a description of the Veteran's past 
and present medical, psychological, and employment history, the 
results of the psychological examination undertaken, a 
summarization of the Veteran's PTSD symptoms and psychological 
state, a diagnosis of PTSD, and a verbal and GAF score 
characterization of the effects of PTSD on his occupational and 
social functioning.  It therefore was thorough because it 
addressed everything necessary to adjudicate the claim.  Second, 
the Veteran asserts in his July 2010 Travel Board hearing 
testimony that his PTSD has gotten worse since the August 2009 VA 
PTSD examination.  There is no objective evidence, however, to 
support his contention.  VA treatment records since the last VA 
examination reflect that this disability has remained relatively 
stable.  A remand is not required solely because the examination 
is a year old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007) (holding that a remand was not required solely due to 
the passage of time since the most recent VA examination); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board accordingly finds that the August 2009 VA PTSD examination 
is adequate for rating purposes and that no further medical 
examination is necessary.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, the Board finds that 
all necessary development has been accomplished, and no further 
action is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a disability evaluation higher than 50 percent 
for PTSD.  He contends that his PTSD is more severe than 
contemplated by this rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6.

VA treatment records dated in June 2008 and March 2009 reflect 
that the Veteran was oriented to time, place, person, and 
situation and was experiencing no hallucinations, delusions, or 
suicidal or homicidal ideation.  His mood and affect were 
congruent.  His GAF score was 55.

The Veteran submitted a statement in July 2009.  He listed the 
medications he takes, including medication for sleep.

Dr. G.L. also submitted a statement in July 2009.  He listed the 
medications prescribed for the Veteran, including one for sleep 
and one for anxiety.

A VA treatment dated later in July 2009 reveals that the Veteran 
was oriented to time, place, person, and situation and that his 
speech was coherent and nonpressured.  His mood and affect were 
congruent.  His insight was present and his judgment was intact.  
No hallucinations, delusions, or suicidal or homicidal ideation 
was found.  His GAF score remained 55.

The Veteran was afforded a VA PTSD examination in August 2009.  
He reported fair self-esteem, depressed mood as a result of his 
service and his first wife's death, bad concentration, below 
normal energy, and sleeping only 3 hours per night.  With respect 
to employment, he reported that he retired in 1986 because he had 
to take care of his wife, who suffered from Alzheimer's disease, 
and because his engineering job of 18 years was stressful.  With 
respect to relationships, he reported that he had been married 
and divorced twice since his first wife of 46 years passed away 
in 1995.  He attributed both of these divorces to his 
irritability but also attributed one at least partially to his 
wife's excessive spending.  He also reported having 4-5 close 
friends and 200-300 social friends, mostly from church, as well 
as enjoying walking, bicycling, watching TV, and going to church.  
Upon examination, the Veteran appeared clean, neatly groomed, and 
appropriately dressed.  He was oriented to place and person.  
However, he was not oriented to time, as he missed the correct 
date by 10 days.  His speech was unremarkable, spontaneous, 
clear, and coherent.  His attitude was cooperative, friendly, and 
attentive.  The Veteran's affect was normal and his mood was 
characterized as "other" and "fairly stable."  His attention 
was intact and his remote, recent, and immediate memory were 
normal.  His thought process was circumstantial and his thought 
content was unremarkable.  In regard to judgment, the Veteran was 
able to understand the outcome of his behavior.  His impulse 
control was fair.  No delusions, hallucinations, homicidal 
ideation, panic attacks, obsessive/ritualistic behavior, 
inappropriate behavior, episodes of violence, or problems with 
activities of daily living were noted.  Suicidal ideation was 
noted, but only passive thoughts in the past.  The examiner 
assigned the Veteran a GAF score of 59 and indicated that there 
was reduced reliability and productivity due to his PTSD 
symptoms.

An August 2009 VA treatment record notes that the Veteran has a 
history of anxiety, nervousness, and depression in addition to 
PTSD.

A VA treatment record dated in October 2009 documents that the 
Veteran was oriented to time, place, person, and situation and 
was experiencing no hallucinations, delusions, or suicidal or 
homicidal ideation.  His mood and affect were congruent.  His GAF 
score was 60.

December 2009, March 2010, and July 2010 VA treatment records 
reflect that the Veteran was oriented to time, place, person, and 
situation and that his speech was coherent and nonpressured.  His 
mood and affect were congruent.  His insight was present and his 
judgment was intact.  No hallucinations, delusions, or suicidal 
or homicidal ideation was found.  His GAF scores were 55, 55, and 
53 respectively.

In addition to the above, the July 2010 VA treatment record 
documents the Veteran's complaint of nightmares and flashbacks.

At his July 2010 Travel Board hearing, the Veteran testified that 
he has problems with family relations, judgment, and thinking and 
that his ability to function independently is affected due to his 
PTSD.  He also testified that he has had suicidal thoughts, 
cannot sleep in the same bed as his wife because he rolls around 
too much, finds noise tremendously bothersome, sometimes speaks 
illogically, experiences panic attacks lasting minutes 
approximately 3 times per hour, is depressed just about all the 
time, gets very irritated for no apparent reason, and has to keep 
himself busy.  He indicated, however, that he showers every night 
and tries to keep clean.  In response to questions on his 
occupation and relationships, he noted that he retired when he 
was 56 because he could not hold down a job and described his 
relationship with his current wife as "great."

In light of the evidence of record, the Board finds that the 
Veteran does not warrant an evaluation in excess of 50 percent 
disabling for his PTSD.  Numerous symptoms listed in Diagnostic 
Code 9411 for a 70 percent rating are not met.  The Veteran does 
not allege that he neglects his personal appearance and hygiene.  
Rather, he testified at his Travel Board hearing that he showers 
every night and tries to keep clean.  This is confirmed by the 
fact that he appeared clean, neatly groomed, and appropriately 
dressed for his VA PTSD examination.  Although he alleged at his 
Travel Board hearing that he has problems with family relations 
and although he has divorced twice, the evidence does not suggest 
that the Veteran is unable to establish and maintain effective 
relationships.  He described his relationship with his current 
wife as "great."  He also indicated at his VA PTSD examination 
that he has 4-5 close friends and 200-300 social friends.  There 
is no evidence supporting the Veteran's Travel Board testimony 
that he currently suffers from suicidal ideation.  His VA 
treatment records found no such ideation, and only passive 
suicidal thoughts in the past were noted at his VA PTSD 
examination.  There also is no evidence that he suffers from 
intermittently illogical, obscure, or irrelevant speech or 
impaired impulse control.  Despite his Travel Board testimony 
that he sometimes speaks illogically, the Veteran's speech was 
characterized in VA treatment records and at the VA PTSD 
examination as coherent, nonpressured, unremarkable, spontaneous, 
and clear.  His impulse control similarly was characterized as 
fair and no episodes of violence were found at the VA PTSD 
examination, despite the Veteran's Travel Board testimony that he 
gets very irritated for no apparent reason.  There further is no 
evidence that the Veteran suffers from obsessional rituals which 
interfere with routine activities.  None were noted during his VA 
PTSD examination.  No panic attacks were noted at this 
examination either, despite the Veteran's Travel Board testimony 
that he experiences such short duration attacks frequently.  As 
such, the Board finds no evidence of near-continuous panic 
affecting ability to function independently, appropriately, and 
effectively.

The Board acknowledges that there is some evidence that the 
Veteran manifests a few of the symptoms listed in Diagnostic Code 
9411 for a 70 percent disability rating.  Depression is noted 
among the Veteran's psychiatric history in his VA treatment 
records.  Additionally, the Veteran complained of depressed mood 
at his VA PTSD examination and testified that he is depressed 
just about all the time at his Travel Board hearing.  While this 
evidence could be taken as indicating that the Veteran has near-
continuous depression, there is no evidence that this depression 
affects the Veteran's ability to function independently, 
appropriately, and effectively.  No problems with his activities 
of daily living were noted at the VA PTSD examination.  It was, 
however, noted that the Veteran was not oriented to time at this 
examination, as he missed the correct date by 10 days.  Yet he 
was oriented to place and person.  His VA treatment records also 
repeatedly reflect that he was oriented to time, place, person, 
and situation.  Therefore, the Board finds his spatial 
disorientation during the VA PTSD examination was a one-time 
aberration from the Veteran's usual state of being fully 
oriented.  Finally, 15 years have passed since the Veteran's 
first wife's death, but he still cites her passing as a 
precipitating factor for his depressed mood.  Nevertheless, the 
Veteran's difficulty in adapting to this stressful circumstance 
does not appear to be extreme at this time.  He is currently 
remarried.  He has a few close friends and numerous social 
friends.  He also enjoys several leisure activities, such as 
bicycling, walking, watching TV, and going to church.  With 
respect to difficult adapting to stressful work circumstances, 
the Veteran indicated that he retired because he had to take care 
of his first wife, because his job was stressful, and because he 
could not hold down a job.  Whatever the reason, his exit from 
the working world occurred in 1986.  There is no indication that 
he would have difficulty adapting to stressful work circumstances 
now.

The Board also acknowledges that some of the Veteran's self-
reported symptoms are not listed in Diagnostic Code 9411 for a 
disability rating of 70 percent or greater.  These symptoms 
include fair self-esteem, sleeping only 3 hours per night, 
rolling around in his sleep at night, nightmares, bad 
concentration, below normal energy, flashbacks, anxiety, 
nervousness, and finding noise tremendously bothersome.  Such 
symptoms concededly affect his level of occupational or social 
impairment.  However, they are not of the type and degree that 
are indicative of such impairment with deficiencies in most 
areas.  The symptoms manifested are, at best, after affording the 
Veteran the benefit of the doubt, commensurate with the assigned 
50 percent disability rating.

Indeed, the Veteran's GAF scores reveal a level of functioning 
greater than a 70 percent disability rating contemplates.  Scores 
of 55, 55, 55, 59, 60, 55, 55, and 53 are of record.  Each is 
indicative of no more than moderate symptoms or moderate 
difficulty in functioning akin to the criteria for the assigned 
50 percent rating.

In sum, the Board finds that the PTSD symptoms manifested by the 
Veteran are most similar to those contemplated by the criteria 
for a 50 percent disability rating.  The Veteran does not 
manifest most of the symptoms listed in Diagnostic Code 9411 for 
a 70 percent rating.  While there is some evidence that he does 
manifest a few of the other symptoms listed, for the reasons set 
forth above, overall the evidence is against the assignment of a 
rating in excess of 50 percent.  As such, the Board finds that 
the preponderance of the evidence is against Veteran's 
entitlement to a disability evaluation in excess of 50 percent 
for PTSD during the entire period on appeal.  Staged ratings 
therefore are not warranted, and the benefit of the doubt rule 
does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 50 percent 
evaluation for his PTSD disability is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted for consideration of the assignment of an 
evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's PTSD 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  Each of 
the Veteran's symptoms, which together show his level of 
disability, were considered pursuant to these criteria and 
associated statutes, regulations, and caselaw.  The applicable 
schedular criteria provide for higher ratings, bur as has been 
thoroughly explained herein, the currently assigned rating 
adequately describes the severity of the Veteran's symptoms. 

There also has been no showing that the Veteran's PTSD resulted 
in marked interference with employment.  Indeed, the Veteran has 
been retired since 1986.  Although he testified that he found his 
last job stressful and could not hold down a job due to his PTSD, 
he also told the examiner who conducted his August 2009 VA PTSD 
examination that he quit to take care of his wife.  There further 
has been no showing that the Veteran's PTSD has required frequent 
periods of hospitalization.  Indeed, there is no evidence that 
this disability has required any hospitalization.

Given that the applicable schedular rating criteria are adequate 
and that the Veteran's PTSD disability picture does not include 
exceptional factors, referral for consideration of the assignment 
of an evaluation on an extraschedular basis is not warranted.  
See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


